       Case 3:19-cv-00206-BAJ-RLB       Document 54      08/24/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


TERRY M. LAWRENCE, JR.                                             CIVIL ACTION

VERSUS

EAST BATON ROUGE PARISH                                    NO.: 19-00206-BAJ-RLB
PRISON, ET AL.

                             RULING AND ORDER

      Before the Court is Defendants Warden Grimes’s and Deputy Morgan’s

Motion To Dismiss (Doc. 32), seeking dismissal of Plaintiff’s Complaint (Doc. 1) for

failure to state a claim under 42 U.S.C. § 1983. The Magistrate Judge has issued a

Report And Recommendation (Doc. 48) recommending that Plaintiff’s official

capacity claims against Warden Grimes and Deputy Morgan be dismissed for failure

to satisfy the requirements of municipal liability, and that Plaintiff’s individual

capacity claims against Warden Grimes also be dismissed, leaving only Plaintiff’s

individual capacity claims against Deputy Morgan. Only Plaintiff filed a timely

Objection to the Magistrate Judge’s Report. (Doc. 50).

      Having independently considered Defendants’ Motion and related filings—

including Plaintiff’s Objection—the Court APPROVES the Magistrate Judge’s

REPORT AND RECOMMENDATION (Doc. 48) and ADOPTS it as the Court’s

opinion herein.

      Accordingly,
       Case 3:19-cv-00206-BAJ-RLB      Document 54   08/24/20 Page 2 of 2




      IT IS ORDERED that the Motion to Dismiss (Doc. 32) is GRANTED IN

PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that Plaintiff’s claims against Defendant

Warden Grimes are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiff’s official capacity claims against

Deputy Morgan are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that in all other regards Defendants’ Motion is

DENIED.

      IT IS FURTHER ORDERED that this matter is referred back to the

Magistrate Judge for further proceedings herein.

                             Baton Rouge, Louisiana, this 24th day of August, 2020




                                      ______________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                        2
